NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Election/Restrictions
Claims 1-5, 8, 11, 21, and 22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with attorney Jeffery S. Melcher on 03/24/2022.
The application has been amended as follows: 
In the claims: 
Claim 1, at the end of the claimed language, after “the inorganic compound comprises an inorganic silicon compound”, insert --, and wherein the inorganic color pigment is at least one selected from the group consisting of titanium dioxide, lower titanium oxide, titanium oxynitride, zinc oxide, basic lead carbonate, carbon black, bone black, graphite, iron black, cobalt chromate black spinel, iron chromate composite oxide, copper chromate spinel black composite oxide, Fe-Mn-Bi black, red iron oxide, molybdenum red, nickel antimony titanium yellow, chrome antimony titanium buff, synthetic iron oxide yellow, chrome yellow, ultramarine blue, iron blue, cobalt blue, cobalt green, chrome green, chromium oxide green, cobalt chromate green spinel and cobalt titanate green spinel --.
Claim 5, cancelled.
Claim 8, cancelled.
Claim 18, at the end of the claimed language, after “the inorganic compound comprises an inorganic silicon compound”, insert --, and wherein the inorganic color pigment is at least one selected from the group consisting of titanium dioxide, lower 

Reasons for Allowance
Claims 1-4 and 11-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art do not disclose or suggest a composite pigment comprising inorganic color pigment particles fixed to an inorganic compound, the composite pigment granularly aggregating two or more of the inorganic color pigment particles with the inorganic compound interposed between the inorganic color pigment particles, wherein in a volume cumulative distribution measured by a laser diffraction/scattering-type particle size distribution measuring apparatus, an abundance ratio of the composite pigment having a particle diameter of 1 µm or more is 50% or more based on the total amount of the composite pigment, a diameter on cumulative 90% (D90) is 30 µm or less, a volume of the inorganic compound Is in a range of 0.3 to 2 when a volume of the inorganic color pigment particles is 1, and the inorganic compound comprises an inorganic silicon compound, and wherein, and wherein the inorganic color pigment is at least one selected from the group consisting of titanium dioxide, lower titanium oxide, titanium 
Furthermore, the prior art do not disclose or suggest A method for producing a composite pigment, comprising: preparing a slurry containing an inorganic compound source and inorganic color pigment particles, wherein the slurry contains the inorganic compound source and the inorganic color pigment particles in such a manner that a volume ratio (Va/Vb) of a volume (Va) of the inorganic compound source, which is calculated in terms of a precipitated inorganic compound, to a volume (Vb) of the inorganic color pigment is 0.3 to 2 and has a solid content concentration of 75 g/L to 450 g/L; and adjusting a pH of the slurry, so that an inorganic compound derived from the inorganic compound source is precipitated to fix the inorganic color pigment particles, wherein the composite pigment granularly aggregating two or more of the inorganic color pigment particles with the inorganic compound interposed between the inorganic color pigment, wherein in a volume cumulative distribution measured by a laser diffraction/scattering-type particle size distribution measuring apparatus, an abundance ratio of the composite pigment having a particle diameter of 1 µm or more is 50% or more based on the total amount of the composite pigment, a diameter on cumulative 90% (D90) is 30 µm or less, a volume of the inorganic compound Is in a range of 0.3 to 2 when a volume of the inorganic color pigment 
Moreover, the prior art do not disclose or suggest a method for producing a composite pigment comprising: preparing a slurry containing inorganic color pigment particles containing zinc element, and an inorganic compound source, and adjusting a pH of the slurry, so that an inorganic compound derived from the inorganic compound source Is precipitated to fix the inorganic color pigment particles, wherein the composite pigment granularly aggregating two or more of the inorganic color pigment particles with the inorganic compound interposed between the inorganic color pigment particles, wherein the composite pigment granularly aggregating two or more of the inorganic color pigment particles with the inorganic compound interposed between the inorganic color pigment particles, wherein in a volume cumulative distribution measured by a laser diffraction/scattering-type particle size distribution measuring apparatus, an abundance ratio of the composite pigment having a particle diameter of 1 µm or more is 50% or more based on the total amount of the composite pigment, a diameter on cumulative 90% (D90) is 30 µm or less, a volume of the inorganic compound Is in a range of 0.3 to 

Applicant’s amendment to independent claim 1, filed on 03/18/2022, by incorporating the recitation of the “inorganic compound comprises an inorganic silicon compound” has overcome the rejection over the combination of Whalen-Shaw in view of Hayashi. The amendment is, in fact, the recitation of previously allowed claim 6. 
Upon further search, a new reference came to light which renders the limitation of even the amended claim 1 obvious. U.S. Patent No 6,440,209 to Ravishankar, which was found in updated search, discloses composite pigments comprising kaolin as the substrate in the core of the composite pigment, surrounded by calcium carbonate, PCC (Ravishankar, abstract, cols. 1 and 2). Kaolin includes silicon compound. The reference discloses that that size of the PCC is roughly 2 microns (col. 2, lines 62-67) although a size of 0.5-0.7 micron is also disclosed (col. 3, lines 1-6). Ravishankar discloses that the substrate pigment, i.e. kaolin, has a particle size below 40 microns, preferably below 5 microns, preferably below 2 microns (col. 3, lines 9-20). Although a preferred size of below 2 micron is disclosed, a reference is not limited to its most preferred embodiment; thus, the reference is seen to render the claimed size of 50% of the particles having a particle diameter of 1 microns or more and 90% of the particles having a size of 30 microns or less obvious. It should be noted that this recitation includes 100% of particles having a particle diameter between 1 to 30 microns. Additionally, Ravishankar discloses that the amount of carbonate crystals precipitated onto the kaolin is in the range of 5-65% (col. 3, lines 36-42) based on the total weight of the composite. Although this 
As such, the examiner and Applicant’s representative agreed to amend independent claims 1 and 18 with the recitation of claim 5. Independent claim 19 includes a limitation drawn to the inorganic color pigment particles containing a zinc element, and because Ravishankar does not disclose any zinc element contained within calcium carbonate, it was concluded that the recitation of claim 5 needs not to be amended into claim 19 for claim 19 to be allowable. 

Further search, also, resulted in U.S. Patent No. 4,207,377 to Kindrick. The reference is drawn to composite pigment and method of producing the same; wherein the composite pigment comprises finely divided inert pigment in the core surrounded/covered with non-photoconductive grade of zinc oxide (abstract, col. 3, lines 25-28; col. 4, lines 46-53 ) wherein the concentration of the zinc oxide to the total weight of the composite pigment is about 30-80% by weight. Kindrick, additionally, discloses that the core material may be materials such as silica, talc, BaCO3, and clay (col. 3, lines 14-36), wherein when silica is used, its particle size is 0.1 micron. Although the reference is seen to render a ratio of inorganic silicon compound to inorganic color pigment particles of 0.3:1 to 2:1 obvious, Kindrick does not disclose or render obvious the particle size of the composite pigment. Although the reference discloses a particle size of 0.1 micron for silica as the core, it does not disclose the particle size of the zinc . 

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/PEGAH PARVINI/Primary Examiner, Art Unit 1731